Citation Nr: 0729244	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2004.  A statement of the case was issued in March 
2005, and a substantive appeal was received in March 2005.  

A VA Form 9 was received in March 2005 indicating that the 
veteran requested a Board hearing at the RO (Travel Board).  
By letter received in May 2005, the veteran requested a video 
conference hearing in lieu of an in-person hearing.  In a 
subsequent statement submitted between June 2007 and 
September 2007, it was noted that the veteran was withdrawing 
his request for a hearing.

In addition, a motion to have the case advanced on the docket 
due to the veteran's advanced age was granted by the Board in 
September 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).   


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The June 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the June 2004 VCAA letter notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the June 2004 letter was sent to the appellant prior 
to the August 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a June 2004 VCAA letter with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, but there has been no notice 
of the types of evidence necessary to establish disability 
ratings for his disability claims or the effective date of 
the disabilities.  To the extent that such notice may be 
deficient in any respect, the matter is effectively moot in 
light of the following decision which finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
Although the veteran was not provided a VA examination, the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Per the request received between June 2007 and 
September 2007, the file was left open for an additional 30 
days to allow for the submission of additional evidence.  To 
date, no other evidence has been received from either the 
veteran or his representative.  Under these circumstances, no 
further action is necessary to assist the claimant with his 
claims.

Analysis

The issues before the Board involve claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss (organic diseases of the nervous 
system), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In addition, an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85(a).

Analysis
   
Service medical records show no complaints of, treatments 
for, or diagnoses of anything pertaining to the veteran's 
ears while in service.  On audiological evaluation in April 
1945 during the veteran's enlistment examination, the 
veteran's hearing measured 15/15 bilaterally; and his ears 
were clinically evaluated as normal.  On audiological 
evaluation in June 1946, the veteran scored 40/40 bilaterally 
on the watch-tick test; 20/20 bilaterally on the coin-click 
test; 15/15 bilaterally on both the whispered-voice test and 
spoken-voice test; further, it was noted that the veteran had 
no disease or defects regarding his ears.  These service 
medical records constitute competent evidence showing that 
hearing loss and tinnitus were not manifested during the 
veteran's active duty service.  There is no medical evidence 
of either claimed disorder within one year of discharge or 
for many years after service, thus demonstrating a lack of a 
continuity of pertinent symptoms after service.  

The only competent evidence of record which suggests link 
between the veteran's active duty service, and hearing loss 
or tinnitus is included in an August 2004 letter from Kevin 
J. Donnelly, M.D.  Based on an ear, nose and throat 
examination, as well as a thorough review of the veteran's 
audiogram, he opined that the veteran's sensorineural hearing 
loss and tinnitus were due to noise-induced trauma while in 
active service.  

However, Dr. Donnelly appears to have based this opinion 
solely on the history reported to him by the veteran.  There 
is no indication that Dr. Donnelly reviewed the veteran's 
claims file (and service medical records showing normal 
hearing) or otherwise reached the opinion on an independent 
basis.  

As noted previously, however, the service medical records 
affirmatively show neither hearing loss nor tinnitus was 
manifested during service.  It appears that Dr. Donnelly's 
statement was based on limited information.  Among the 
factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).     

The Board again notes that there is no medical documentation 
of the presence of hearing loss disability within one year of 
the veteran's discharge which would allow for a grant of 
service connection on a presumptive basis.  VA medical 
records show that the veteran was first treated for hearing 
loss in December 2004, approximately 58 years after service.  
  
The Board acknowledges the veteran's sincere belief that his 
hearing loss disability and tinnitus are related to excessive 
noise exposure during service, specifically his active 
participation on the rifle range and being around small 
weapons fire while in service.  However, although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  It is further noted that the veteran's case 
presents an evidentiary picture which essentially shows that 
hearing loss disability and tinnitus were not suspected or 
reported during service and that the veteran's hearing loss 
disability and tinnitus were only medically detected many 
years after service.  The preponderance of the competent 
evidence is against a finding of a causal relationship 
between the current hearing loss and tinnitus, and the 
veteran's service which ended in 1946.  38 U.S.C.A. § 
5107(b).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  The appeal is denied as to both 
issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


